 



EXHIBIT 10.36
THE WASHINGTON TRUST COMPANY
SUPPLEMENTAL PENSION BENEFIT PLAN
As Amended and Restated as of January 1, 2008

 



--------------------------------------------------------------------------------



 



Table of Contents

                              Page  
 
                ARTICLE I - NAME, PURPOSE AND EFFECTIVE DATE     1  
 
               
 
  1.01   NAME AND PURPOSE     1  
 
  1.02   EFFECTIVE DATE     1  
 
                ARTICLE II - DEFINITIONS     1  
 
               
 
  2.01   “Actuarial Equivalent”     1  
 
  2.02   “Board”     1  
 
  2.03   “Code”     1  
 
  2.04   “Compensation”     1  
 
  2.05   “Early Retirement Age”     2  
 
  2.06   “Effective Date”     2  
 
  2.07   “Employee”     2  
 
  2.08   “Employer”     2  
 
  2.09   “Normal Form”     2  
 
  2.10   “Normal Retirement Age”     2  
 
  2.11   “Normal Retirement Date”     2  
 
  2.12   “Participant”     2  
 
  2.13   “Plan Administrator”     2  
 
  2.14   “Plan”     2  
 
  2.15   “Pension Plan”     2  
 
  2.16   “Separation from Service” or “Separates from Service”     2  
 
  2.17   “Supplemental Pension Plan Benefit”     3  
 
  2.18   “Vesting Service”     3  
 
                ARTICLE III - ELIGIBILITY     3  
 
               
 
  3.01   PARTICIPATION     3  
 
                ARTICLE IV - SUPPLEMENTAL PENSION PLAN BENEFITS     3  
 
               
 
  4.01   AMOUNT OF SUPPLEMENTAL PENSION PLAN BENEFITS     3  
 
  4.01A   SPECIAL SUPPLEMENTAL PENSION PLAN BENEFIT     4  
 
  4.02   DISTRIBUTIONS OF BENEFIT     4  
 
  4.03   COMMENCEMENT OF PAYMENT OF SUPPLEMENTAL PENSION PLAN BENEFIT     5  
 
  4.04   DEATH BENEFIT     5  
 
                ARTICLE V - VESTING     6  
 
               
 
  5.01   VESTING     6  

(i)



--------------------------------------------------------------------------------



 



                  ARTICLE VI - FUNDING     6  
 
               
 
  6.01   FUNDING     6  
 
                ARTICLE VII - ADMINISTRATION     6  
 
               
 
  7.01   DUTIES OF THE PLAN ADMINISTRATOR     6  
 
  7.02   FINALITY OF DECISIONS     6  
 
  7.03   CLAIMS PROCEDURE     7  
 
                ARTICLE VIII - MISCELLANEOUS     8  
 
               
 
  8.01   NON-GUARANTEE OF EMPLOYMENT     8  
 
  8.02   RIGHTS UNDER PLAN     8  
 
  8.03   AMENDMENTS/TERMINATION     9  
 
  8.04   NONASSIGNABILITY     9  
 
  8.05   ENTIRE AGREEMENT; SUCCESSORS     9  
 
  8.06   SUCCESSOR EMPLOYER     9  
 
  8.07   GOVERNING LAW     9  

(ii)



--------------------------------------------------------------------------------



 



THE WASHINGTON TRUST COMPANY
SUPPLEMENTAL PENSION BENEFIT PLAN
As Amended and Restated as of January 1, 2008
ARTICLE I - NAME, PURPOSE AND EFFECTIVE DATE

1.01   NAME AND PURPOSE       The supplemental retirement plan set forth herein
shall be known as The Washington Trust Company Supplemental Pension Benefit Plan
(the “Plan”). The Plan has been established, and shall be maintained, solely for
the purpose of providing supplemental pension benefits which are not provided
under The Washington Trust Company Pension Trust for certain Participants. The
Plan is unfunded and maintained primarily for the purpose of providing deferred
compensation for certain Participants who are highly compensated employees.  
1.02   EFFECTIVE DATE       This Plan shall be effective November 1, 1994. This
Plan shall apply to Participants who retire or terminate their employment with
the Employer after the Effective Date. The Plan is amended and restated as of
January 1, 2008 primarily for the purpose of complying with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended.

ARTICLE II - DEFINITIONS
When used herein, the following terms defined hereinafter shall have the
following meanings unless a different meaning is clearly required by the context
of the Plan, and the term “spouse” means the opposite-gender person, if any, to
whom the Participant is lawfully married:

2.01   “Actuarial Equivalent” has the same meaning as used in the Pension Plan.
  2.02   “Board” means the Board of Directors of The Washington Trust Company of
Westerly.   2.03   “Code” means the Internal Revenue Code of 1986, as amended
from time to time. Reference to a specific provision of the Code shall include
such provision, any valid regulation or ruling promulgated thereunder, and any
provision of future law that amends, supplements, or supersedes such provision.
  2.04   “Compensation” means, with respect to an eligible Employee, deferrals
under The Washington Trust Company Nonqualified Deferred Compensation Plan plus
“Compensation” as defined in Section 1.12 of the Pension Plan.

 



--------------------------------------------------------------------------------



 



2.05   “Early Retirement Age” means attainment of age 55 and completion of ten
(10) years of Vesting Service.   2.06   “Effective Date” means November 1, 1994.
  2.07   “Employee” means any person employed by the Employer.   2.08  
“Employer” means The Washington Trust Company of Westerly and any subsidiary
and/or affiliated corporation which has adopted this Plan.   2.09   “Normal
Form” under the Plan shall mean a single life annuity, payable monthly, for a
Participant who does not have a spouse on his retirement date, and a joint and
50% spousal survivor annuity for a Participant who does have a spouse on his
retirement date. The single life annuity shall provide monthly payments to the
Participant for his life. The joint and 50% spousal survivor annuity shall
provide monthly payments to a Participant for his life with provision for the
continuation of an amount equal to 50% of such monthly payments to the
Participant’s surviving spouse for her life after the death of the Participant.
The joint and 50% spousal survivor annuity shall be Actuarially Equivalent to
the value of a single life annuity.   2.10   “Normal Retirement Age” shall have
the same meaning as set forth in the Pension Plan in effect as of January 1,
2008.   2.11   “Normal Retirement Date” means the first day of the month
coincident with or next following a Participant’s Normal Retirement Age or
Separation from Service, whichever is later.   2.12   “Participant” means an
Employee who has become a Participant in this Plan in the manner set forth in
Article III.   2.13   “Plan Administrator” means the Compensation and Human
Resources Committee of the Board.   2.14   “Plan” means The Washington Trust
Company Supplemental Pension Benefit Plan as set forth herein and as amended
from time to time.   2.15   “Pension Plan” means The Washington Trust Company
Pension Trust, as in effect on November 1, 1994 or as amended thereafter from
time to time.   2.16   “Separation from Service” or “Separates from Service” is
deemed to occur when the Employer and the Participant reasonably anticipate that
no further services would be performed by the Participant for the Employer after
a certain date or that the level of bona fide services the Participant would
perform for the Employer after such date (whether as an employee or an
independent contractor) would permanently decrease to no more than 20 percent of
the average level of bona fide services performed for the Employer over the
immediately preceding 36-month period (or the full period of service to the
Employer if the Participant has less than 36 months of service).

2



--------------------------------------------------------------------------------



 



2.17   “Supplemental Pension Plan Benefit” means the benefit payable under
Article IV of the Plan.   2.18   “Vesting Service” has the same meaning as used
in the Pension Plan.

ARTICLE III - ELIGIBILITY

3.01   PARTICIPATION       Any Employee shall become a Participant in the Plan
provided:

  (a)   he has satisfied the eligibility requirements for participation under
the Pension Plan;     (b)   he is a highly compensated employee within the
meaning of Section 414(q)(1)(B) of the Code; and

  (c)   (1)   his pension benefit under the Pension Plan is in excess of the
limits of Section 415(b) of the Code or is otherwise reduced due to the
limitations of Section 401(a)(17) of the Code, or       (2)   if he is an active
Employee on September 30, 2005 and has attained age 50 and completed five more
years of Vesting Service as of September 30, 2005, and he retires after
attaining age 60, his age plus years of Benefit Service under the Pension Plan
equal or exceed 85, and his monthly benefit payable under the Pension Plan is
reduced in accordance with Section 3.2 of the Pension Plan.

    Effective August 24, 1999, the former President and Chief Executive Officer
of PierBank, Inc. shall also become a Participant in the Plan. Effective as of
January 1, 2008, any Employee who is a participant in the Washington Trust
Bancorp, Inc. Supplemental Executive Retirement Plan shall not be a Participant
in this Plan.

ARTICLE IV - SUPPLEMENTAL PENSION PLAN BENEFITS

4.01   AMOUNT OF SUPPLEMENTAL PENSION PLAN BENEFITS       A Participant shall be
entitled to a benefit under the provisions of this Article if his benefit
determined under the provisions of the Pension Plan is less than such benefit
would have been if (a) the definition of compensation under the Pension Plan
included deferrals to The Washington Trust Company Nonqualified Deferred
Compensation Plan plus compensation in excess of the limit of Section 401(a)(17)
of the Code, (b) the limits under Section 415 of the Code did not apply, and/or
(c) for a Participant described under Section 3.01(c)(2), the provisions of
Section 3.2 of the Pension Plan reducing the monthly amount of benefit did not
apply. Notwithstanding the foregoing, if the

3



--------------------------------------------------------------------------------



 



    Participant has not earned a vested benefit under the Pension Plan, he shall
not be entitled to a benefit under this Plan.       A Participant’s benefit
under the Plan shall be determined as follows:

  (i)   The benefit payable to the Participant in the Normal Form at his Normal
Retirement Date (or first day of the month coincident with or following the
Participant’s Separation from Service in the case of a Participant who Separates
from Service after attaining his Early Retirement Age and prior to his Normal
Retirement Date) under the terms of the Pension Plan shall be calculated.    
(ii)   The benefit, which would have been payable to the Participant in the
Normal Form on the applicable date set forth in step (i) above under the terms
of the Pension Plan, if (1) the definition of compensation under the Pension
Plan included, effective January 1, 1999, deferrals to The Washington Trust
Company Nonqualified Deferred Compensation Plan, plus compensation in excess of
Section 401(a)(17) of the Code, (2) the limits under Section 415 of the Code did
not apply, and (3) for a Participant described under Section 3.01(c)(2), the
reduction in monthly benefit amount under Section 3.2 of the Pension Plan did
not apply, shall be calculated.     (iii)   The result of step (i) shall be
subtracted from the result of step (ii), and the difference, if any, shall be
the benefit payable to the Participant.

4.01A   SPECIAL SUPPLEMENTAL PENSION PLAN BENEFIT       Solely with respect to
the former President and Chief Executive Officer of PierBank, Inc. who became a
Participant effective August 24, 1999, a Special Supplemental Pension Plan
Benefit shall be payable to him (in addition to any other amount which may be
payable to him under Section 4.01) equal to the benefit that would have been
payable to him under the Pension Plan if he had (a) been employed by the
Employer for the period beginning November 22, 1993 and ending August 23, 1999,
(b) participated in the Pension Plan during such period, and (c) received
Compensation (as defined in the Pension Plan) during such period in the same
amount as the compensation he received from PierBank, Inc. during such period.  
4.02   DISTRIBUTIONS OF BENEFIT       Supplemental Pension Plan Benefit payments
to a Participant shall be made in the Normal Form unless the Participant, with
the approval of the Plan Administrator, elects an optional form which shall be
Actuarially Equivalent to the Normal Form and which may be any optional annuity
form which is available to the Participant under the terms of the Pension Plan.
Notwithstanding the foregoing, if the Actuarial Equivalent value of the
Participant’s Supplemental Pension Plan Benefit is not greater than $25,000, it
shall be

4



--------------------------------------------------------------------------------



 



    paid in a lump sum to the Participant (or in the case of the Participant’s
death, to his surviving spouse).   4.03   COMMENCEMENT OF PAYMENT OF
SUPPLEMENTAL PENSION PLAN BENEFIT

  (a)   Supplemental Pension Plan Benefit payments to a Participant shall
commence on the Participant’s Normal Retirement Date, unless the Participant
Separates from Service after attaining his Early Retirement Age and prior to his
Normal Retirement Date, in which case, the benefit commencement date shall be
the first day of the month coincident with or next following the Participant’s
Separation from Service.     (b)   Notwithstanding the foregoing, if at the time
of the Participant’s Separation from Service the Participant is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, no payment
may be made under this Plan pursuant to this Section 4.03 until six (6) months
after the Participant’s Separation from Service. Any monthly payments that would
have been made during this six-month delay period but for the operation of this
paragraph shall be made in a lump sum in the seventh (7th) month after the
Participant’s Separation from Service. Interest on these delayed payments will
be credited based on the Actuarial Equivalent interest rate.

    Any reduction for the commencement of benefits prior to the Participant’s
Normal Retirement Age for early retirees under the Pension Plan shall also apply
to the payment of benefits under this Article, except as described under
Section 4.01(ii)(3).

4.04   DEATH BENEFIT

  (a)   If a Participant dies while employed by the Employer and his surviving
spouse becomes entitled to a pre-retirement survivor benefit under the Pension
Plan, his surviving spouse shall also be entitled to receive a benefit for her
life under this Plan commencing on the first day of the month after the earliest
of the following dates:

  (i)   the date of the Participant’s death if the Participant had attained his
Early Retirement Age prior to death;     (ii)   the date the Participant would
have attained age 55 if the Participant had completed ten (10) years of Vesting
Service prior to his death; or     (iii)   the date the Participant would have
attained age 65.

  (b)   A surviving spouse’s benefit under the Plan shall be equal to 50 percent
of the benefit under the Plan to the Participant in the Normal Form at the
payment date described under Section 4.04(a).

5



--------------------------------------------------------------------------------



 



  (c)   Upon the death of a Participant after commencement of benefits
hereunder, if the form of benefits provides for a survivor benefit, such benefit
shall continue to be payable to his beneficiary as provided under the form of
benefits in effect at the Participant’s death.

ARTICLE V - VESTING

5.01   VESTING       A Participant shall be vested in his Supplemental Pension
Plan Benefit, if any, in accordance with the vesting provisions of the Pension
Plan.

ARTICLE VI - FUNDING

6.01   FUNDING       The Employer shall be under no obligation to establish a
fund or reserve in order to pay the benefits under the Plan. The Employer shall
be required to make payments only as benefits become due and payable. No person
shall have any right, other than the right of an unsecured general creditor,
against the Employer with respect to the benefits payable hereunder, or which
may be payable hereunder, to any Participant, surviving spouse or beneficiary
hereunder. Notwithstanding the foregoing, in order to pay benefits under this
Plan the Employer may establish a grantor trust (hereinafter the “Trust”),
within the meaning of Section 671 of the Code as may be amended from time to
time. The assets in such Trust shall at all times be subject to the claims of
the general creditors of the Employer, and neither the Plan nor any Participant,
surviving spouse or beneficiary shall have any preferred claim or right, or any
beneficial ownership interest in any such assets of the Trust prior to the time
such assets are paid to a Participant as a Supplemental Pension Plan Benefit,
and all rights credited under this Plan and said Trust shall be mere unsecured
contractual rights of a Participant against the Employer.

ARTICLE VII - ADMINISTRATION

7.01   DUTIES OF THE PLAN ADMINISTRATOR       The Plan shall be administered by
the Plan Administrator in accordance with its terms and purposes. The Plan
Administrator shall determine the amount and manner of payment of the benefits
due to or on behalf of each Participant from the Plan and shall cause them to be
paid by the Employer accordingly.   7.02   FINALITY OF DECISIONS       The Plan
Administrator is expressly granted, without intending any limitation, the
discretion to construe the terms of the Plan and to determine eligibility for
benefits hereunder. The decisions made by and the actions taken by the Plan
Administrator in the

6



--------------------------------------------------------------------------------



 



    administration of the Plan shall be final and conclusive on all persons, and
neither the Plan Administrator nor the Employer shall be subject to individual
liability with respect to the Plan.   7.03   CLAIMS PROCEDURE

  (a)   In the event the Participant (or his surviving spouse or designated
beneficiary in the case of the Participant’s death) or their authorized
representative (hereinafter the “Claimant”) asserts a right to a benefit under
this Plan which has not been received, the Claimant must file a claim for such
benefit with the Plan Administrator in writing. The Plan Administrator shall
render its decision on the claim within 90 days after its receipt of the claim.
If special circumstances apply, the 90-day period may be extended by an
additional 90 days; provided, written notice of the extension is provided to the
Claimant during the initial 90-day period and such notice indicates the special
circumstances requiring an extension of time and the date by which the Plan
Administrator expects to render its decision on the claim. If the Plan
Administrator wholly or partially denies the claim, the Plan Administrator shall
provide written notice to the Claimant within the time limitations of the
immediately preceding paragraph. Such notice shall set forth:

 
(i)
  the specific reasons for the denial of the claim;    
(ii)
  specific reference to pertinent provisions of the Plan on which the denial is
based;     (iii)   a description of any additional material or information
necessary to perfect the claim and an explanation of why such material or
information is necessary;     (iv)   a description of the Plan’s claims review
procedures, and the time limitations applicable to such procedures; and     (v)
  a statement of the Claimant’s right to bring a civil action under Section
502(a) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) if the claim denial is appealed to the Plan Administrator and the Plan
Administrator fully or partially denies the claim.

  (b)   A Claimant whose application for benefits is denied may request a full
and fair review of the decision denying the claim by filing, in accordance with
such procedures as the Plan Administrator may establish, a written appeal which
sets forth the documents, records and other information relating to the claim
within 60 days after receipt of the notice of the denial from the Plan
Administrator. In connection with such appeal and upon request by the Claimant,
a Claimant may review (or receive free copies of) all documents, records or
other information relevant to the Claimant’s claim for benefit, all in
accordance with such procedures as the Plan Administrator may establish. If a
Claimant fails to file an appeal within such 60-day period, he shall have no
further right to appeal.

7



--------------------------------------------------------------------------------



 



  (c)   A decision on the appeal by the Plan Administrator shall include a
review by the Plan Administrator that takes into account all comments,
documents, records and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial claim determination. The Plan Administrator shall
render its decision on the appeal not later than 60 days after the receipt by
the Plan Administrator of the appeal. If special circumstances apply, the 60-day
period may be extended by an additional 60 days; provided, written notice of the
extension is provided to the Claimant during the initial 60-day period and such
notice indicates the special circumstances requiring an extension of time and
the date by which the Plan Administrator expects to render its decision on the
claim on appeal. If the Plan Administrator wholly or partly denies the claim on
appeal, the Plan Administrator shall provide written notice to the Claimant
within the time limitations of the immediately preceding paragraph. Such notice
shall set forth:

 
(i)
  the specific reasons for the denial of the claim;    
(ii)
  specific reference to pertinent provisions of the Plan on which the denial is
based;     (iii)   a statement of the Claimant’s right to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the Claimant’s claim for benefits; and    
(iv)   a statement of the Claimant’s right to bring a civil action under Section
502(a) of ERISA.

ARTICLE VIII - MISCELLANEOUS

8.01   NON-GUARANTEE OF EMPLOYMENT       Nothing contained in this Plan shall be
construed as a contract of employment between the Employer and any Participant,
or as a right of any such Participant to be continued in the employment of the
Employer, or as a limitation on the right of the Employer to deal with any
Participant, as to their hiring, discharge, layoff, compensation, and all other
conditions of employment in all respects as though this Plan did not exist.  
8.02   RIGHTS UNDER PLAN       Nothing in this Plan shall be construed to limit,
broaden, restrict, or grant any right to a Participant, surviving spouse or any
beneficiary thereof under the Pension Plan, nor to grant any additional rights
to any such person under the Pension Plan, nor in any way to limit, modify,
repeal or otherwise affect the Employer’s right to amend or modify the Pension
Plan.

8



--------------------------------------------------------------------------------



 



8.03   AMENDMENTS/TERMINATION       The Employer reserves the right to make from
time to time amendments to or terminate this Plan by vote duly adopted by the
Board of Directors, provided that no such amendment or termination shall reduce
any benefits earned under the terms of this Plan prior to the date of
termination or amendment or result in any acceleration of benefits payable under
the Plan except to the extent permitted by Section 409A of the Code and the
regulations promulgated thereunder.   8.04   NONASSIGNABILITY       The benefits
payable under this Plan shall not be subject to alienation, assignment,
garnishment, execution or levy of any kind and any attempt to cause any benefits
to be so subjected shall not be recognized, except to the extent required by
applicable law.   8.05   ENTIRE AGREEMENT; SUCCESSORS       This Plan, including
any subsequently adopted amendments, shall constitute the entire agreement or
contract between the Employer and any Participant regarding the Plan. There are
no covenants, promises, agreements, conditions or understandings, either oral or
written, between the Employer and any Participant relating to the subject matter
hereof, other than those set forth in this Plan. This Plan and any amendment
shall be binding on the parties hereto and their respective heirs,
administrators, trustees, successors and assigns, and on all designated
beneficiaries of the Participant.   8.06   SUCCESSOR EMPLOYER       In the event
of the dissolution, merger, consolidation or reorganization of the Employer,
provision may be made by which a successor to all or a major portion of the
Employer’s property, or business shall continue this Plan, and the successor
shall have all of the powers, duties and responsibilities of the Employer under
this Plan.   8.07   GOVERNING LAW       This Plan shall be construed and
enforced in accordance with, and governed by, the laws of the State of Rhode
Island.

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, The Washington Trust Company of Westerly has caused this
instrument to be executed in its name and on its behalf this 24th day of
December, 2007.

            THE WASHINGTON TRUST COMPANY OF WESTERLY

      By:   /s/ John C. Warren         John C. Warren        Chairman and Chief
Executive Officer     

          Attest:

      /s/   Kristen L. DiSanto       (Seal)             

10